Citation Nr: 1417571	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of a gunshot wound of the right foot.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO. 

The record shows that the Veteran requested a hearing before a Veterans Law Judge at the RO in his January 2010 VA Form 9.  However, the hearing for October 2011 was postponed, and the Veteran subsequently withdrew a hearing scheduled for June 2012.  No further requests for postponement or rescheduling were received.  The request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(c), (e) (2013). 

The issue of service connection for COPD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is shown to have sustained a gunshot wound to the right foot prior to service and was noted to have retained metallic fragments at his entry into service.  

2.  The preexisting right foot gunshot wound residuals is not shown to have increased in severity beyond a normal progression during service.



CONCLUSION OF LAW

The Veteran's pre-existing disability manifested by the residuals of a right foot gunshot wound with retained metallic fragments was not aggravated by his period of active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2008, to the Veteran.  

This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records, the reports of private post-service treatment, and the Veteran's own statements in support of his claim.  

The Veteran was afforded VA examinations responsive to the claim for service connection of residuals of a gunshot wound to the right foot.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111  and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C.A. § 1153.  

If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened." Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that his residuals of a gunshot wound of the right foot worsened as a result of his military service.  He argues that an in-service right ankle and foot sprain worsened the gunshot wound residuals involving his right foot.  

The Board initially notes that the Veteran suffered a gunshot wound to the right foot in May 1977 prior to service that was noted on his January 1978 Report of Medical History at entrance into service, as well as the May 1978 Report of Medical History for admission to submarine school.   

At the January 1978 service entrance examination and the May 1978 examination, the physician summary noted that the Veteran broke a bone in his right foot when he shot himself and had no residuals of the injury.  Thus, to the extent that the Veteran's gunshot wound to the right foot was "noted" at his entry into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.   

The service treatment records showed that the Veteran was treated in January 1980 for complaints of right foot pain and that x-ray studies performed  at that time showed findings of retained metallic fragments.  The evaluating orthopedist noted that the gunshot wound to the right foot with retained metallic fragments had existed prior to service and suggested that the Veteran have the metallic fragments removed to alleviate his pain.  

In June 1980, the Veteran reported injuring his right foot.  The x-ray studies showed that he had metal in his foot, and an examination noted the presence of a scar on the metatarsal with pain in that area.  

The Veteran's separation examination repeated that he had a history of the 1977 gunshot wound to the right foot and noted that the feet and lower extremities were normal.   

Significantly, the November 2009 and October 2013 VA examiners found that there were no current residuals of the gunshot wound of the right foot, other than retained metallic fragments.  

The October 2013 VA examiner concluded that there was no evidence that the Veteran's military service aggravated the preexisting, healed gunshot wound to the right foot.  

The VA physician explained that the Veteran had a complete recovery from the 1977 gunshot wound of the right foot and noted that, other than a tender point at the entrance site and retained metallic fragments noted on x-ray study, there were no residuals or aggravation during service.  

In finding no aggravation, the Board places significant probative value on the absence of any findings other than retained metallic fragments and complaints of pain during service.  

The Board observes that the Veteran did not voice any related complaints until he filed his claim in 2008.  In sum, the weight of the evidence demonstrates that the Veteran's pre-existing gunshot wound to the right foot did not undergo a permanent worsening beyond normal progression during active service.

Because aggravation by service of the preexisting gunshot wound to the right foot is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for residuals of a gunshot wound to the right foot must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of a gunshot wound to the right foot is denied. 


REMAND

The Veteran asserts that his current respiratory disorder is the result of his exposure to asbestos during service.   

In this case, the private treatment records show that the Veteran was diagnosed with COPD with a history of smoking for many years and attributed the COPD to asbestos exposure as well as exposure to caustic chemicals during service.  

The service treatment records showed that, in August and December 1978 and April 1979, the Veteran received treatment for upper respiratory infections.  In May 1979, the Veteran was diagnosed with bronchitis.

To the extent that the Veteran's personnel records show that he served aboard naval vessels, there is no specific showing that the Veteran was exposed to asbestos or any chemicals.  

In a June 2008 letter from the RO, the Veteran was requested to provide answers to questions concerning his exposure to asbestos in service as well as any exposure he may have had after service.  The Veteran did not respond to the RO's request.  

However, in a May 2008 statement, a private physician stated that the Veteran's COPD was due to asbestos exposure in service.  The physician did not provide a rationale for his statement.    

The Board observes that DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  

The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  

The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board observes that the Veteran was afforded a VA examination in October 2013, pursuant to the Board's most recent, September 2012 remand.  However, the VA examiner did not provide an opinion as to whether the Veteran's COPD was related to an illness or event of his period of active service, including his alleged asbestos exposure while serving aboard naval vessels.  

Hence, the claims folder should be returned to the VA examiner who performed the October 2013 VA examination, in order to provide an addendum.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

If this VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary in the present case.  

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicate action in order to secure a VA addendum opinion from the October 2013 VA examiner.  If the October 2013 VA examiner is not available, another qualified VA clinician must provide the addendum opinion.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination; the examiner must consider prior examination findings and the service and post-service evidence of record.  

The VA examiner is requested to an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory or lung disability had its clinical onset during service or otherwise is due to an event or incident of his period of active service.  The examiner should provide a medical rationale for all conclusions reached. 

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


